COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 El Paso Central Appraisal District and        §               No. 08-14-00283-CV
 Dinah L. Kilgore, in her Official Capacity
 as Chief Appraiser of the El Paso Central     §                 Appeal from the
 Appraisal District,
                                               §            County Court at Law No. 5
                      Appellant,
                                               §             of El Paso County, Texas
 v.
                                               §             (TC# 2014-DCV-00446)
 Western Refining Company, L.P.,
                                               §
                       Appellee.
                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until February 4, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joseph T. Longoria, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before February 4, 2015.

       IT IS SO ORDERED this 15th day of January, 2015.


                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.